Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 1 of 219




                                                           P-APP002414
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 2 of 219




                                                           P-APP002415
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 3 of 219




                                                           P-APP002416
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 4 of 219




                                                           P-APP002417
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 5 of 219




                                                           P-APP002418
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 6 of 219




                                                           P-APP002419
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 7 of 219




                                                           P-APP002420
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 8 of 219




                                                           P-APP002421
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 9 of 219




                                                           P-APP002422
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 10 of 219




                                                            P-APP002423
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 11 of 219




                                                            P-APP002424
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 12 of 219




                                                            P-APP002425
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 13 of 219




                                                            P-APP002426
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 14 of 219




                                                            P-APP002427
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 15 of 219




                                                            P-APP002428
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 16 of 219




                                                            P-APP002429
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 17 of 219




                                                            P-APP002430
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 18 of 219




                                                            P-APP002431
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 19 of 219




                                                            P-APP002432
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 20 of 219




                                                            P-APP002433
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 21 of 219




                                                            P-APP002434
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 22 of 219




                                                            P-APP002435
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 23 of 219




                                                            P-APP002436
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 24 of 219




                                                            P-APP002437
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 25 of 219




                                                            P-APP002438
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 26 of 219




                                                            P-APP002439
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 27 of 219




                                                            P-APP002440
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 28 of 219




                                                            P-APP002441
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 29 of 219




                                                            P-APP002442
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 30 of 219




                                                            P-APP002443
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 31 of 219




                                                            P-APP002444
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 32 of 219




                                                            P-APP002445
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 33 of 219
                                                                                Word 'Thug' : NPR

    H OU RLY N EWS
             Play Live Radio
    LIS T EN LIVE
    P LAY LIS T


                          DONATE


     OPINION



   The Racially Charged Meaning Behind The
   Word 'Thug'
   April 30, 2015 · 5:25 PM ET
   Heard on All Things Considered




                  6-Minute Listen                                                                 P LAY LIS T Download

                                                                                                                Transcript


   NPR's Melissa Block speaks to John McWhorter, associate professor of English and
   comparative literature at Columbia University, about the use of the word "thug" to
   describe Baltimore rioters.




   MELISSA BLOCK, HOST:

   A certain five-letter word has been used repeatedly over the last few days.

   (SOUNDBITE OF ARCHIVED RECORDING)

   MAYOR STEPHANIE RAWLINGS-BLAKE: ...The thugs who only want to incite
   violence...

   (SOUNDBITE OF ARCHIVED RECORDING)

   GOVERNOR LARRY HOGAN: ...Our city of Baltimore to be taken over by thugs...

   (SOUNDBITE OF ARCHIVED RECORDING)

   PRESIDENT BARACK OBAMA: ...And thugs who tore up the place.


https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                                   1/31
                                                                                                   P-APP002446
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 34 of 219
                                                                                Word 'Thug' : NPR

   BLOCK: Thugs, the word chosen by President Obama, Maryland's governor,
   Baltimore's mayor and others to describe those who looted and burned stores in
   Baltimore and in some cases that were later retracted with an apology. So why is thug
   so charged? John McWhorter has been thinking about this. He teaches linguistics at
   Columbia University and often writes about language and race. Welcome back to the
   program.

   JOHN MCWHORTER: Thank you, Melissa.

   BLOCK: John, I've been looking at the Merriam-Webster definition of thug, and it
   describes it as a brutal ruffian or assassin. What's the origin of this word?

   MCWHORTER: Well, the word originates in India as a word for roughly that. And
   because the British ran India for a good long time, the word jumped the rails from
   Indian languages to English, and that's the reason that we in America have used the
   word for a very long time. And until rather recently, it did mean what you might call a
   ruffian, but of course, things have changed.

   BLOCK: Well, how have they changed?

   MCWHORTER: Well, the truth is that thug today is a nominally polite way of using
   the N-word. Many people suspect it, and they are correct. When somebody talks about
   thugs ruining a place, it is almost impossible today that they are referring to somebody
   with blond hair. It is a sly way of saying there go those black people ruining things
   again. And so anybody who wonders whether thug is becoming the new N-word
   doesn't need to. It's most certainly is.

   BLOCK: Although, if you think about it, I mean, in two of the pieces of tape that we
   played, we heard from an African-American mayor of Baltimore and an African-
   American president of the United States using that word.

   MCWHORTER: Yep, and that is because just like the N-word, we have another one of
   these strangely bifurcated words. Thug in the black community, for about the past 25
   to 30 years, has also meant ruffian, but there is a tinge of affection. A thug in black
   people's speech is somebody who is a ruffian but in being a ruffian is displaying a


https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       2/31
                                                                                                   P-APP002447
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 35 of 219
                                                                                Word 'Thug' : NPR

   healthy sort of countercultural initiative, displaying a kind of resilience in the face of
   racism etc. Of course nobody puts it that way, but that's the feeling. And so when
   black people say it, they don't mean what white people mean, and that's why I think
   Stephanie Rawlings-Blake and Barack Obama saying it means something different
   from the white housewife wherever who says it.

   BLOCK: You're saying that African-American, in this case, politicians, who use the
   word thug should be given a pass because they understand it in a different way? I
   mean, the mayor certainly walked back her use of the word. She didn't want to be
   associated with it. She said, you know, I spoke out of frustration. They're really
   misguided young people.

   MCWHORTER: No because I think that if an African-American woman uses the word
   thug today, we're not always conscious of all of these overtones in the words that we
   use. But I think that when she said that, she didn't mean it the same way as her white
   equivalent would. The word means two things, just like the N-word. And I think all of
   us are sophisticated enough to wrap our heads around that.

   BLOCK: When do you see a turning point in how the word thug is used in our culture?

   MCWHORTER: Well, it seems to have made a major change with the rise in
   popularity and cultural influence of rap music and the iconography connected with
   that. I would say that the word thug in the black community had a very different
   meaning by 1990 than it had had in 1980. But that thug image has never been a purely
   negative model. It's always been part ruffian and part hero.

   BLOCK: I'm thinking of Tupac Shakur who had thug life tattooed across his stomach,
   I think.

   MCWHORTER: Exactly, and Tupac Shakur is thought of as a god by many people. If
   he was a thug, then clearly if a black person says thugs were messing up the
   neighborhood, then they mean something other than reprehensible, shall we say, N-
   word. We have different races in this country, and different races have different ways
   of using language. Thug ends up straddling different subcultures.



https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       3/31
                                                                                                   P-APP002448
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 36 of 219
                                                                                Word 'Thug' : NPR

   BLOCK: The word thug also - I can think of a number of other applications. I mean,
   folks on the far right might talk about jackbooted government thugs coming to take
   over our communities

   MCWHORTER: That was the original meaning. It changed though. One of the things
   that Americans have a whole lot of trouble with - actually, that people in developed
   societies with written languages have trouble with - is that words never keep their
   meanings over time. A word is a thing on the move. A word is a process. And that's
   what's so confusing about the N-word. And that's what's so confusing now about this
   word, thug. Any discussion where we pretend that it only means one thing is just going
   to lead to dissension and confusion.

   BLOCK: There are a lot of people now, John, who are saying, you know, why - and
   probably listening to this conversation saying, why are you talking about the meaning
   of this word, thug? That is really the wrong question to be asking and the wrong thing
   to be focusing on right now.

   MCWHORTER: (Laughter). Well, to tell you the truth, my interest in all of these
   events is what made these whatever-you-want-to-call-thems rise up the way they did.
   And as far as I'm concerned, I feel that although the rioters were not articulate - they
   were not performing anything that I would call an exactly coherent action, the fact
   that this has happened is symptomatic of severe problems in Baltimore and similar
   cities. And the problem is the relationship between the police and young black men.
   Now, is it justified to tear up your own neighborhood to protest against it? I would say
   not. But the fact that it's happened is something that I think we can use as a possible
   turning point because I really believe that if a generation of young black men grew up
   in this country without thinking of the cops as the enemy, then America would really
   start turning a corner on race.

   But nevertheless, thug is an interesting word, and to the extent that we need to be able
   to hear it as more than some antique, static, dictionary definition, then I think that
   that's part of the process of healing as well. Black people saying thug is not like white
   people saying thug.

   BLOCK: John McWhorter, thanks for talking to us.
https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       4/31
                                                                                                   P-APP002449
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 37 of 219
                                                                                Word 'Thug' : NPR

   MCWHORTER: Thank you.

   BLOCK: John McWhorter teaches linguistics, American studies and music at
   Columbia University. His latest book is "The Language Hoax."

   Copyright © 2015 NPR. All rights reserved. Visit our website terms of use and permissions pages at www.npr.org for
   further information.

   NPR transcripts are created on a rush deadline by Verb8tm, I nc., an NPR contractor, and produced using a
   proprietary transcription process developed with NPR. This text may not be in its final form and may be updated or
   revised in the future. Accuracy and availability may vary. The authoritative record of NPR’s programming is the audio
   record.




                       Sign Up For The NPR Daily Newsletter
                  Catch up on the latest headlines and unique NPR stories, sent every weekday.


                                                                What's your email?


                                                                       SUBSCRIBE

                By subscribing, you agree to NPR's terms of use and privacy policy. NPR may share your name and
              email address with your NPR station. See Details. This site is protected by reCAPTCHA and the Google
                                                    Privacy Policy and Terms of Service apply.




More Stories From NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                                 5/31
                                                                                                          P-APP002450
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 38 of 219
                                                                                Word 'Thug' : NPR




OPI NI ON
NPR Was Too Slow On Tara Reade's Story




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       6/31
                                                                                                   P-APP002451
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 39 of 219
                                                                                Word 'Thug' : NPR




OPI NI ON
Opinion: Why Is Support For Media Crackdowns Rising In Africa?


https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       7/31
                                                                                                   P-APP002452
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 40 of 219
                                                                                Word 'Thug' : NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       8/31
                                                                                                   P-APP002453
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 41 of 219
                                                                                Word 'Thug' : NPR

OPI NI ON
Opinion: NFL Fashion Masks But Still Not Enough Protective Masks




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       9/31
                                                                                                   P-APP002454
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 42 of 219
                                                                                Word 'Thug' : NPR




HEALT H
Opinion: Always The Bridesmaid, Public Health Rarely Spotlighted Until It's Too Late




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       10/31
                                                                                                   P-APP002455
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 43 of 219
                                                                                Word 'Thug' : NPR




OPI NI ON
Interview With A Coffee Shop Owner Upset Liberals: Here's What Really Happened




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       11/31
                                                                                                   P-APP002456
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 44 of 219
                                                                                Word 'Thug' : NPR




OPI NI ON
Opinion: What Our Children Will Remember




Popular on NPR.org




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       12/31
                                                                                                   P-APP002457
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 45 of 219
                                                                                Word 'Thug' : NPR




G LOBAL HEALT H
From Loss Of Smell To 'COVID Toes': What Experts Are Learning About Symptoms




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       13/31
                                                                                                   P-APP002458
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 46 of 219
                                                                                Word 'Thug' : NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       14/31
                                                                                                   P-APP002459
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 47 of 219
                                                                                Word 'Thug' : NPR




EDUCAT I ON
A Few Schools Reopen, But Remote Learning Could Go On For Years In U.S.




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       15/31
                                                                                                   P-APP002460
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 48 of 219
                                                                                Word 'Thug' : NPR




HEALT H
U.S. Coronavirus Testing Still Falls Short. How's Your State Doing?




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       16/31
                                                                                                   P-APP002461
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 49 of 219
                                                                                Word 'Thug' : NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       17/31
                                                                                                   P-APP002462
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 50 of 219
                                                                                Word 'Thug' : NPR




NAT I ONAL
Former Georgia Police Officer And His Son Arrested In The Death Of Ahmaud Arbery




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       18/31
                                                                                                   P-APP002463
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 51 of 219
                                                                                Word 'Thug' : NPR




HEALT H
Mystery Inflammatory Syndrome In Kids And Teens Likely Linked To COVID-19




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       19/31
                                                                                                   P-APP002464
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 52 of 219
                                                                                Word 'Thug' : NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       20/31
                                                                                                   P-APP002465
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 53 of 219
                                                                                Word 'Thug' : NPR




HEALT H
Tracking The Pandemic: How Quickly Is The Coronavirus Spreading State By State?




NPR Editors' Picks




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       21/31
                                                                                                   P-APP002466
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 54 of 219
                                                                                Word 'Thug' : NPR




NAT I ONAL
More Arrests Possible In The Killing Of Ahmaud Arbery, State Investigators Say




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       22/31
                                                                                                   P-APP002467
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 55 of 219
                                                                                Word 'Thug' : NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       23/31
                                                                                                   P-APP002468
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 56 of 219
                                                                                Word 'Thug' : NPR




EDUCAT I ON
DeVos Uses Coronavirus Relief Funds To Top Off Small College Budgets




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       24/31
                                                                                                   P-APP002469
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 57 of 219
                                                                                Word 'Thug' : NPR




SCI ENCE
The Coronavirus Is Mutating. That's Normal. Does That Mean It's More Dangerous?




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       25/31
                                                                                                   P-APP002470
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 58 of 219
                                                                                Word 'Thug' : NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       26/31
                                                                                                   P-APP002471
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 59 of 219
                                                                                Word 'Thug' : NPR




I NVEST I G AT I ONS
Relief Payments To The Dead: Lawmakers Demand Answers From Treasury




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       27/31
                                                                                                   P-APP002472
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 60 of 219
                                                                                Word 'Thug' : NPR




POLI T I CS
Michael Flynn Pleaded Guilty. Why Is The Justice Department Dropping The Charges?

https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       28/31
                                                                                                   P-APP002473
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 61 of 219
                                                                                Word 'Thug' : NPR




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       29/31
                                                                                                   P-APP002474
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 62 of 219
                                                                                Word 'Thug' : NPR




NEW MUSI C
Ariana Grande And Justin Bieber Team Up For Fundraising Single 'Stuck With U'


   READ & LI ST EN                                                                CONNECT

   Home                                                                           Newsletters

   News                                                                           Facebook

   Arts & Life                                                                    Twitter

   Music                                                                          Instagram

   Podcasts                                                                       Contact

   Programs                                                                       Help



   ABOUT NPR                                                                      G ET I NVOLVED

   Overview                                                                       Support Public Radio

   Finances                                                                       Sponsor NPR

   People                                                                         NPR Careers

   Press                                                                          NPR Shop

   Public Editor                                                                  NPR Events
https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                             30/31
                                                                                                         P-APP002475
5/8/2020            Case 1:20-cv-08042-PKC   Document
                                         The Racially Charged 46-12     Filed
                                                              Meaning Behind The07/01/20       Page 63 of 219
                                                                                Word 'Thug' : NPR


   Corrections                                                                    Visit NPR




   terms of use

   privacy

   your privacy choices

   text only

   © 2020 npr




https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug                       31/31
                                                                                                   P-APP002476
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 64 of 219




                                                            P-APP002477
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 65 of 219




                                                            P-APP002478
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 66 of 219




                                                            P-APP002479
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 67 of 219




                                                            P-APP002480
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 68 of 219




                                                            P-APP002481
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 69 of 219




                                                            P-APP002482
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 70 of 219




                                                            P-APP002483
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 71 of 219




                                                            P-APP002484
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 72 of 219




                                                            P-APP002485
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 73 of 219




                                                            P-APP002486
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 74 of 219




                                                            P-APP002487
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 75 of 219




                                                            P-APP002488
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 76 of 219




                                                            P-APP002489
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 77 of 219




                                                            P-APP002490
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 78 of 219




                                                            P-APP002491
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 79 of 219




                                                            P-APP002492
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 80 of 219




                                                            P-APP002493
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 81 of 219




                                                            P-APP002494
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 82 of 219




                                                            P-APP002495
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 83 of 219




                                                            P-APP002496
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 84 of 219




                                                            P-APP002497
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 85 of 219




                                                            P-APP002498
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 86 of 219




                                                            P-APP002499
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 87 of 219




                                                            P-APP002500
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 88 of 219




                                                            P-APP002501
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 89 of 219




                                                            P-APP002502
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 90 of 219




                                                            P-APP002503
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 91 of 219




                                                            P-APP002504
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 92 of 219




                                                            P-APP002505
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 93 of 219




                                                            P-APP002506
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 94 of 219




                                                            P-APP002507
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 95 of 219




                                                            P-APP002508
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 96 of 219




                                                            P-APP002509
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 97 of 219




                                                            P-APP002510
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 98 of 219




                                                            P-APP002511
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 99 of 219




                                                            P-APP002512
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 100 of 219




                                                            P-APP002513
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 101 of 219




                                                            P-APP002514
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 102 of 219




                                                            P-APP002515
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 103 of 219




                                                            P-APP002516
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 104 of 219




                                                            P-APP002517
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 105 of 219




                                                            P-APP002518
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 106 of 219




                                                            P-APP002519
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 107 of 219




                                                            P-APP002520
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 108 of 219




                                                            P-APP002521
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 109 of 219




                                                            P-APP002522
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 110 of 219




                                                            P-APP002523
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 111 of 219




                                                            P-APP002524
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 112 of 219




                                                            P-APP002525
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 113 of 219




                                                            P-APP002526
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 114 of 219




                                                            P-APP002527
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 115 of 219




                                                            P-APP002528
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 116 of 219




                                                            P-APP002529
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 117 of 219




                                                            P-APP002530
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 118 of 219




                                                            P-APP002531
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 119 of 219




                                                            P-APP002532
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 120 of 219




                                                            P-APP002533
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 121 of 219




                                                            P-APP002534
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 122 of 219




                                                            P-APP002535
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 123 of 219




                                                            P-APP002536
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 124 of 219




                                                            P-APP002537
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 125 of 219




                                                            P-APP002538
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 126 of 219




                                                            P-APP002539
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 127 of 219




                                                            P-APP002540
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 128 of 219




                                                            P-APP002541
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 129 of 219




                                                            P-APP002542
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 130 of 219




                                                            P-APP002543
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 131 of 219




                                                            P-APP002544
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 132 of 219




                                                            P-APP002545
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 133 of 219




                                                            P-APP002546
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 134 of 219




                                                            P-APP002547
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 135 of 219




                                                            P-APP002548
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 136 of 219




                                                            P-APP002549
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 137 of 219




                                                            P-APP002550
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 138 of 219




                                                            P-APP002551
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 139 of 219




                                                            P-APP002552
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 140 of 219




                                                            P-APP002553
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 141 of 219




                                                            P-APP002554
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 142 of 219




                                                            P-APP002555
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 143 of 219




                                                            P-APP002556
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 144 of 219




                                                            P-APP002557
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 145 of 219




                                                            P-APP002558
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 146 of 219




                                                            P-APP002559
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 147 of 219




                                                            P-APP002560
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 148 of 219




                                                            P-APP002561
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 149 of 219




                                                            P-APP002562
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 150 of 219




                                                            P-APP002563
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 151 of 219




                                                            P-APP002564
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 152 of 219




                                                            P-APP002565
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 153 of 219




                                                            P-APP002566
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 154 of 219




                                                            P-APP002567
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 155 of 219




                                                            P-APP002568
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 156 of 219




                                                            P-APP002569
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 157 of 219




                                                            P-APP002570
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 158 of 219




                                                            P-APP002571
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 159 of 219




                                                            P-APP002572
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 160 of 219




                                                            P-APP002573
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 161 of 219




                                                            P-APP002574
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 162 of 219




                                                            P-APP002575
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 163 of 219




                                                            P-APP002576
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 164 of 219




                                                            P-APP002577
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 165 of 219




                                                            P-APP002578
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 166 of 219




                                                            P-APP002579
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 167 of 219




                                                            P-APP002580
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 168 of 219




                                                            P-APP002581
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 169 of 219




                                                            P-APP002582
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 170 of 219




                                                            P-APP002583
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 171 of 219




                                                            P-APP002584
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 172 of 219




                                                            P-APP002585
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 173 of 219




                                                            P-APP002586
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 174 of 219




                                                            P-APP002587
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 175 of 219




                                                            P-APP002588
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 176 of 219




                                                            P-APP002589
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 177 of 219




                                                            P-APP002590
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 178 of 219




                                                            P-APP002591
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 179 of 219




                                                            P-APP002592
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 180 of 219




                                                            P-APP002593
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 181 of 219




                                                            P-APP002594
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 182 of 219




                                                            P-APP002595
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 183 of 219




                                                            P-APP002596
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 184 of 219




                                                            P-APP002597
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 185 of 219




                                                            P-APP002598
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 186 of 219
                                                                                      by Merriam-Webster




  SINCE 1828




            GAMES
            BROWSE THESAURUS
            WORD OF THE DAY
            WORDS AT PLAY

            LOG IN
            REGISTER

            settings
              SAVED WORDS

  dumpster fire




  dictionary thesaurus          view recents

  Login or Register
  Hello,

            GAMES
            BROWSE THESAURUS
            WORD OF THE DAY
            WORDS AT PLAY
            SETTINGS


              SAVED WORDS                 view recents




  dumpster fire
  noun
      Save Word

https://www.merriam-webster.com/dictionary/dumpster fire                                                             1/9
                                                                                                       P-APP002599
5/12/2020       Case 1:20-cv-08042-PKCDumpster
                                            Document       46-12
                                               Fire | Definition       Filed
                                                                 of Dumpster    07/01/20
                                                                             Fire              Page 187 of 219
                                                                                  by Merriam-Webster

  To save this word, you'll need to log in.

  Log In
  variants: or less commonly Dumpster fire

  Definition of dumpster fire
  US, informal
  : an utterly calamitous or mismanaged situation or occurrence : disaster Reese and McAdoo take the fall for what has
  been a dumpster fire of a season, one which has them at 2-10 on the season, and in line for one of the top two picks in the
  2018 NFL Draft.— James Kratch So while 2017 has been, by many measures, a complete dumpster fire of a year, New
  Yorkers can at the very least take refuge in the fact that their city is becoming an even safer place to live.— Clayton Guse

  First Known Use of dumpster fire
  2006, in the meaning defined above

  Keep scrolling for more




  Learn More about dumpster fire
  Share dumpster fire



  Post the Definition of dumpster fire to Facebook          Share the Definition of dumpster fire on Twitter

  Time Traveler for dumpster fire




  The first known use of dumpster fire was in 2006
  See more words from the same year
https://www.merriam-webster.com/dictionary/dumpster fire                                                                         2/9
                                                                                                     P-APP002600
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 188 of 219
                                                                                      by Merriam-Webster

  Dictionary Entries near dumpster fire
  dump shot

  dumpster

  dumpster diving

  dumpster fire

  dump trailer

  dump truck

  dump valve

  See More Nearby Entries

  Statistics for dumpster fire
  Look-up Popularity

  Bottom 10% of words

  Cite this Entry

  “Dumpster fire.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-
  webster.com/dictionary/dumpster%20fire. Accessed 12 May. 2020.

    Style: MLA

  Co m m en t s o n dumps te r fire


  W h a t m a d e yo u wan t t o lo o k u p dumps te r fire? P lea s e t ell u s wh er e yo u r ead o r
  h ea r d it ( in c lu d in g t h e q u o t e, if p o s s ib le) .


  SH O W C O M M E N T S




https://www.merriam-webster.com/dictionary/dumpster fire                                                             3/9
                                                                                                       P-APP002601
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 189 of 219
                                                                                      by Merriam-Webster




                                                 WORD OF THE DAY


                                                            flotsam
                                                    See Definitions and Examples »


                                                   Get Word of the Day daily email!


                                                     Your email address    SU B SC R I B E




                                                 Test Your Vocabulary

                                                            Name More Food!

https://www.merriam-webster.com/dictionary/dumpster fire                                                             4/9
                                                                                                       P-APP002602
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 190 of 219
                                                                                      by Merriam-Webster



                                                                          Name that Fruit!

                                                                  jackfruit               pomelo


                                                                 lingonberry           pomegranate




                                                                     Can you spell these 10
                                                                     commonly misspelled words?

                                                                     TAKE THE QUIZ



                                                                     Test Your Knowledge - and
                                                                     learn some interesting things
                                                                     along the way.

                                                                     TAKE THE QUIZ




                                   Love words? Need even more definitions?
     Subscribe to America's largest dictionary and get thousands more definitions and advanced
                                           search—ad free!


                                                           M ER R I A M - WEB S T ER U N A B R I D G ED




                                                                   W O R D S AT P L AY




                                                            A Word on 'Descriptive' and
                                                              'Prescriptive' Defining


https://www.merriam-webster.com/dictionary/dumpster fire                                                                5/9
                                                                                                          P-APP002603
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 191 of 219
                                                                                      by Merriam-Webster

                                                             When it comes to words, we're
                                                                       descriptive.




                                                             The Words of the Week -
                                                                    5/8/20

                                                            Words from the week of 5/8/2020




                                                              One-Word Oxymorons:
                                                           Bittersweet, Spendthrift, and
                                                                       More

                                                            When a single word contains two
                                                                    conflicting ideas.




                                                           'Mano a Mano': A Hands-On
                                                                   Approach

                                                             Notes on a confusing borrowing




                                                               A S K T H E ED I TOR S




                                                              How to Remember the
                                                              Spelling of 'Definitely'

                                                                  A definitive answer.



https://www.merriam-webster.com/dictionary/dumpster fire                                                             6/9
                                                                                                       P-APP002604
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 192 of 219
                                                                                      by Merriam-Webster




                                                           Video: Why Is There a 'C' in
                                                                    'Indict'?

                                                             And who put it there, anyway?




                                                                       Literally

                                                            How to use a word that (literally)
                                                                drives some people nuts.




                                                            Is Singular 'They' a Better
                                                                     Choice?

                                                            The awkward case of 'his or her'




                                                                 W OR D GAMES




                                                                 Name More Food!

                                                              Test your knowledge of food
                                                                       vocabulary!

                                                                     TA KE T H E Q U I Z




                                                           April 2020 Words of the Day
                                                                      Quiz


https://www.merriam-webster.com/dictionary/dumpster fire                                                             7/9
                                                                                                       P-APP002605
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 193 of 219
                                                                                      by Merriam-Webster

                                                            Reminding you that time is, indeed,
                                                                          passing.

                                                                     TA KE T H E Q U I Z




                                                                         Spell It

                                                            Can you spell these 10 commonly
                                                                    misspelled words?

                                                                     TA KE T H E Q U I Z




                                                                     Add Diction

                                                           Build a chain of words by adding one
                                                                     letter at a time.

                                                                     P L AY T H E G A M E




                            Learn a new word every day. Delivered to your inbox!


        Your email address



                                                OTHER MERRIAM- WEBSTER DICTION ARIES


                                                                  S P ANIS H CENT RAL

                                                            LEARNER' S ES L D ICTIONARY

                                                              W ORD CENTRAL FOR K ID S

                                                                 V IS U AL D ICTIONARY

https://www.merriam-webster.com/dictionary/dumpster fire                                                             8/9
                                                                                                       P-APP002606
5/12/2020           Case 1:20-cv-08042-PKCDumpster
                                             Document          46-12
                                                   Fire | Definition       Filed
                                                                     of Dumpster    07/01/20
                                                                                 Fire              Page 194 of 219
                                                                                      by Merriam-Webster

                                                              S CRABBLE ® W ORD FIND ER

                                         MERRIAM-W EBS TER' S U NABRID G ED D ICTIONARY

                                            BRITANNICA ENG LIS H - ARABIC T RANS LATION

                                               NG LIS H - S P ANIS H -ENG LIS H TRANS LAT ION


                                                                    FOLLOW US




                Browse the Dictionary: A B C D E F G H I J K L M N O P Q R S T U V W X Y Z
                                                                           0-9

                         Home         Help        Apps        About Us    Shop    Advertising Info     Dictionary API
                   Contact Us           Join MWU            Video    Word of the Year     Puku    Vocabulary Resources
                              Law Dictionary               Medical Dictionary    Privacy Policy      Terms of Use
                                                                    Do Not Sell My Info

                 Browse the Thesaurus                      Browse the Medical Dictionary     Browse the Legal Dictionary
                                                       Browse the Spanish-English Dictionary

                                                      © 2020 Merriam-Webster, Incorporated

  ×

  You have been logged out.
  To access your account, please log back in or contact us at customerservice@m-w.com to report this issue




https://www.merriam-webster.com/dictionary/dumpster fire                                                                   9/9
                                                                                                           P-APP002607
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 195 of 219




                                                            P-APP002608
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 196 of 219




                                                            P-APP002609
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 197 of 219




                                                            P-APP002610
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 198 of 219




                                                            P-APP002611
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 199 of 219




                                                            P-APP002612
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 200 of 219




                                                            P-APP002613
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 201 of 219




                                                            P-APP002614
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 202 of 219




                                                            P-APP002615
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 203 of 219




                                                            P-APP002616
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 204 of 219




                                                            P-APP002617
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 205 of 219




                                                            P-APP002618
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 206 of 219




                                                            P-APP002619
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 207 of 219




                                                            P-APP002620
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 208 of 219




                                                            P-APP002621
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 209 of 219




                                                            P-APP002622
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 210 of 219




                                                            P-APP002623
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 211 of 219




                                                            P-APP002624
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 212 of 219




                                                            P-APP002625
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 213 of 219




                                                            P-APP002626
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 214 of 219




                                                            P-APP002627
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 215 of 219




                                                            P-APP002628
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 216 of 219




                                                            P-APP002629
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 217 of 219




                                                            P-APP002630
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 218 of 219




                                                            P-APP002631
Case 1:20-cv-08042-PKC Document 46-12 Filed 07/01/20 Page 219 of 219




                                                            P-APP002632
